IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                *
STEVEN SLEDGE, et al.,                          *
                                                *
       Plaintiffs                               *
                                                *
v.                                              *     Case No.: RWT 06cv742
                                                *
UNITED STATES OF AMERICA,                       *
                                                *
       Defendant.                               *
                                                *

                                            ORDER

       Upon consideration of Defendant United States of America’s Motion to Dismiss Third

Amended Complaint or, in the Alternative, to Transfer (Paper No. 25), the opposition and reply

thereto, Plaintiff Steven Sledge and Dianne Sledge’s Supplemental Memorandum in Opposition

to Defendant’s Rule 12(b)(1) Motion to Dismiss or, in the Alternative, Transfer (Paper No. 33),

the reply thereto, and the arguments of counsel presented at the hearing conducted before the

undersigned on January 26, 2010, it is, for the reasons stated in the accompanying Memorandum

Opinion, this 13th day of July, 2010, by the United States District Court for the District of

Maryland,

       ORDERED, that Defendant’s Motion to Dismiss Third Amended Complaint or, in the

Alternative, to Transfer (Paper No. 25) is GRANTED IN PART as to Counts III and IV and is

DENIED IN PART in all other respects; and it is further

       ORDERED, that the parties will be afforded LIMITED JURISDICTIONAL

DISCOVERY concerning Counts I, II, V, and VI, to be strictly confined to establishing whether

there is any evidence that: (i) mandatory directives exist; (ii) Federal Bureau of Prisons (“BOP”)

employees at FCI-Allenwood and USMC-Springfield violated any mandatory directives; and
(iii) BOP employees exercised discretionary judgments not fraught with public policy

considerations in connection with the October 15, 2002 attack and November 2005 visit.




                                                                   /s/
                                                            ROGER W. TITUS
                                                     UNITED STATES DISTRICT JUDGE




                                              2